   Case 2:19-mj-00285-LRL Document 1 Filed 05/24/19 Page 1 of 3 PageID# 1
                                                                     FILED
                  IN THE UNITED STATES DISTRICT COUR']]
                                                                  MAY 2 4 2019
                  FOR THE EASTERN DISTRICT OF VIRGINI

                                                             CLERK, U.S. DiSTRICT COURT
                             NORFOLK DIVISION            j         NORFOLK. VA

UNITED STATES OF AMERICA


      V.                                  Case No. c3 • pTl 1^2^
                                          Court Date: June 19, 2019
GLENN A. STERLING HAYNES


                           CRIMINAL INFORMATION


                   (Misdemeanor)-Violation No. 7668753

     THE UNITED STATES ATTORNEY CHARGES:


     That on or about April 8, 2019, at Naval Station Norfolk,

Virginia, on lands acquired for the use of the United States and

within the special maritime and territorial jurisdiction thereof, in

the Eastern District of Virginia, the defendant, GLENN A. STERLING

HAYNES, did drive a motor vehicle on a highway at a speed of twenty

(20) miles per hour or more in excess of the posted speed limit.

     (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Title 46.2, Code of Virginia, Section 862).

                                    Respectfully submitted,

                                    G. Zachary Terwilliger
                                    United States Attorney




                              By:
                                     Tames T. Cole
                                    ''Special Assistant U.S. Attorney
                                    Office of the U.S. Attorney
                                    101 West Main Street, Suite 8000
                                    Norfolk, VA 23510
                                    Ph: (757) 441-6712
                                    Fax:(757) 441-3205
                                    James.Cole@usdoj.gov
   Case 2:19-mj-00285-LRL Document 1 Filed 05/24/19 Page 2 of 3 PageID# 2

                          CERTIFICATE OF MAILING


     I hereby certify that on the date indicated belov;, I caused a
true and correct copy of the foregoing Criminal Information to be
mailed, postage prepaid, to the defendant in the above-styled case.




                                         1. q
                                   fames T. Cole
                                  ^Special Assistant U.S. Attorney
                                   Office of the U.S. Attorney
                                   101 West Main Street, Suite 8000
                                   Norfolk, VA 23510
                                   Ph: (757) 441-6712
                                   Fax:(757) 441-3205
                                   James.ColeQusdoj.gov




                                   g.1         901?
                                  Date
           Case 2:19-mj-00285-LRL Document 1 Filed 05/24/19 Page 3 of 3 PageID# 3




             Z0I9 m 23 P 3: 38

                                 CLERK US DISTRICT COURT
                                                           NORFOLK, VIRGIHIA
RECEIVED
